Title: To James Madison from George Nicholas, 8 May 1789
From: Nicholas, George
To: Madison, James


Dear sirKentuckey May 8th. 1789
It was with great pleasure that I received the accounts of your election; this satisfaction has been made compleat by finding so great a majority of friends to the new Government in the list of members. Do not its enemies acknowledge this to be a sufficient evidence of the disposition and sentiments of the people at large? I am more fully satisfied every day that the opposition proceeded in a Great measure from a fear in particular characters of a loss of power and consequence. Upon what other principle can the difference in opinion between our legislature and the body of the people be accounted for: a difference the more remarkable as the opinion of the latter has been formed in opposition to all the influence of the former.
I have adhered to the resolution I informed You I had made not to interfere in the politicks of this Country and shall steadily persist in it but think it not inconsistent with that line of conduct to state to you my observations and the information I have received as to the parties and real situation of this Country. It is stated in your papers that the leading men in this Country are for a total seperation from the union and that Mr. Brown is included in that number. They deny the charge and say that all they wished was that as Congress and our assembly had both declared that it was proper and necessary to indulge the district with a seperate government that the district should set their government in motion without waiting for the formal assent of Congress. They supposed that the district would be more likely to be received into the Union after such a step than on an application from her as a part of the state of Virginia and that they would have less to fear in that situation than in their present one from Northern Politicks. These are the sentiments sent to the district by Mr. Brown after Congress had referred the matter to the new Government and such as he now avows. Previous to the choice of this last Convention in the district an alarm had gone forth that those who were for assuming the powers of government immediately were also for a total seperation from the other states, and in consequence of it some of the leading characters were left out of the Convention altogether and others dropped the subject from a conviction that the district was at least too much divided in opinion to give any probability of success to such an attempt. They remained silent in the Convention and have continued so since. It is said that most of them are now opposed to a seperation from Virginia. They declare they are so from a dislike of the alterations introduced into the terms by the last act of Assembly but their enemies say it is only a pretext used to prevent a seperation by consent in order that they may pave the way for a total seperation. I beleive it is certain that it has been given out in the district that if this was an independent state spain would grant her the free use of the river and many other commercial advantages. A Colonel Connoily has also on the part of the British offered if a seperation should take place to afford this Country any aid she might require to assert her rights. These circumstances I think prove that the situation of this Country is critical and may require not only all her wisdom but that of the General Government to prevent her from getting into such a situation as may be finally prejudicial to both. I beleive a majority of the District wish a seperation from Virginia but to remain a member of the Union and I am satisfied that a few proper steps being taken by the General Government will make it more popular here than in any part of America.
Let the proper steps to assert the right and procure the enjoyment of a free navigation be pursued. The right is unquestionable and no principle can justify the government in being silent about it. If the Delaware was blocked up would they not interfere?
Let the General Government take the proper steps to defend the country from the Indians. The same expence that they are now at in the Western Country if properly applied would go a great way towards affecting it. No people will remain long under a Government which does not afford protection much less will they agree to live under one where an armed force is kept up but expressly forbid to attack their enemies even when coming to or returning from an attack on their country unless they actually commit hostilities on the troops themselves. Besides the disaffection which the with-holding this defence will cause here it will depopulate this country and carry most of the people to the Spanish settlements. It is not now the question whether the settlement in the western Country shall be encouraged but whether such steps shall be taken as will fill the Spanish territory with American Citizens. The emigration from this country to that is already alarming and unless greater security can be given to the settlements here there is no saying where it will stop. I know fifty families of Dutch who have been repeatedly driven by the Indians from their settlements, and are now living on rented land who are determined unless they can return with safety to their own land to go to the spanish Country where they are offered land and protection without paying for either. If this support was given effectually Congress would gain more by the advanced price they would obtain for their lands than their expences would amount to. It is falsely asserted by some that the inhabitants of this country are the aggressors in the disputes with the Indians; this is sufficiently disproved by the mischiefs always being done on our side of the Ohio.
If the federal Courts are to have Jurisdiction between Individuals let an inferior Tribunal be fixed here in such a way as will give content to the people. Mr. Brown will explain fully the necessity of this and I shall only add it as my opinion that if it is not adopted Kentuckey will renounce the government within three months from the time she gets the information.
I fear that a proper idea as to the importance of this country has not yet been taken up. Be assured that no great length of time will elapse before her inhabitants will be more numerous than those of all the other parts of Virginia. Beleive too that the Western Country will all unite in demanding what I have stated above and that they will live under any Government to obtain them. These things if done will have the greater effect as the people here have been taught to beleive that they are to expect nothing but oppression and a sacrifice of their dearest rights from the new Government.
Let me conjure you then my dear sir to exert yourself to obtain for us these reasonable demands. You know my attachment to the union but I declare freely to you if I am disappointed in my expectations from the justice and policy of the new Government that I shall be ready to join in any other Mode for obtaining our rights. That government which with-holds from us the necessary defence and suffers our most valuable rights to be taken from us by another nation has no right to expect our support.
These points are so essential to our well-being that all delays in establishing them will be dangerous. Recollect how willingly Great Britain would have acceded to the terms first demanded by America after she had in vain attempted to subjugate her. Reasonable terms when once rejected will not give satisfaction.
You may perceive that I am much attached to this Country indeed I think it the most eligible situation in our world for a man who has a numerous family to provide for and who can bring himself to sacrifice some of the gratifications of the palate to their welfare. The soil beggars all description and nothing is wanting but the just and proper aid of government and a turn given to the industry of the people towards manufactures. The first we look up to you for and the second we have in contemplation to attempt as you will learn from Mr. Brown. If the general government consider us as enemies or aliens, at least let us be treated as men and told what we have to expect from her. She may fix in her interest this people as one man who will always be ready to oppose any improper attempts that may be made by any other states. I may be too sanguine but I do not think any part of America can boast so large a proportion of independent men who will be desirous of giving up to government all necessary power and will ask at their hands nothing but what freemen and fellow-citizens have a right to demand.
In the state that I have given you of parties here, I have not neither do I mean to give any opinion of my own as to their intentions, it is sufficient I think to know that there is a possibility that danger may arise even if it has not taken place, to induce a wise Government to take the proper steps to guard against it: Here, timely applications may prevent, but none will be effectual enough to cure the disorder.
I have not yet had leisure to consider your observations; as soon as I have I will write you on the subject. I am with every sentiment of respect and esteem Dear sir yr. obt. servt.
G: Nicholas
